DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10, 12-13, 17, and 19; and Species A represented by figures 1-21; in the reply filed on 7/12/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hourmand (US 2013/0310759 A1).
Hourmand discloses a self-retracting syringe, comprising: an injection assembly(as in figures 1a-9); the injection assembly further comprising: a housing (2); a spring rest (14);
a spring (8); the spring restrained initially in compression between the housing and the spring rest; a plunger rod (9); the plunger rod disposed inside the coil of the spring; the plunger rod further 
Concerning claim 2 and a cam; the cam (13) engaging the latch, whereby the latch is releasable by movement of the cam against the latch (as in figure 1b which prompts movement of piston).
Concerning claim 3 and the injection assembly further comprises a button (20) for actuating the cam.
Concerning claim 6 and the housing having an inner surface; the spring rest and the coupler disposed in slideable engagement with the inner surface of the housing; the spring rest acting upon the coupler by urging of the spring to force the coupler into contact with the inner surface of the housing and the plunger rod; so that upon disengagement of the plunger rod from the latch, the plunger rod, spring rest, and coupler are allowed to move in tandem within the housing by the urging of the spring (see previously identified structures and inner surface of housing 2 and figures 1b and 3B which shows tandem movement).
Concerning claim 7 and the inner surface of the housing defining a bore; the diameter of the bore increasing at a point along the axial dimension of the housing, whereby the increased diameter allows the coupler to escape contact with the housing bore and disengage from the plunger rod (see figures 1B near 33/11 which shows enlarged bore area of housing 2).
Concerning claim 8 and the disengagement of the coupler from the plunger rod is aided by the force of the spring rest acting on the coupler (again see previously identified structures and figures 2A-2B).


    PNG
    media_image1.png
    788
    506
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 4-5 and 9-10, 12-13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.